UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2449



FRANK EVANS,

                                           Plaintiff - Appellant,

         versus

RIVER RIDERS, INCORPORATED, a West Virginia
Corporation,

                                            Defendant - Appellee,

         and

MARK GRIMES, President/owner, River Riders,
Incorporated; PETER LIGOCKI, a/k/a Carp,

                                                      Defendants.



                           No. 95-2558


FRANK EVANS,

                                            Plaintiff - Appellee,

         versus


RIVER RIDERS, INCORPORATED, a West Virginia
Corporation; MARK GRIMES, President/owner,
River Riders, Incorporated; PETER LIGOCKI,
a/k/a Carp,

                                         Defendants - Appellants.
Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-93-31-3)

Submitted:   January 23, 1996          Decided:   January 31, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


No. 95-2449 affirmed and No. 95-2558 dismissed by unpublished per
curiam opinion.

Frank Evans, Appellant Pro Se. Anita Rose Casey, MEYER, DARRAGH,
BUCKLER, BEBENEK & ECK, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In Appeal No. 95-2449, Appellant appeals from the district

court's order dismissing his personal injury action. We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Evans v. River Riders, Inc., No. CA-93-31-3 (N.D.W.
Va. June 21, 1995). We further deny Appellant's motion to stay the

action and Appellee's motion to dismiss the action.

     In Appeal No. 95-2558, the Appellants, Defendants below, noted
this appeal outside the time period established by Fed. R. App. P.

4(a)(3), failed to obtain an extension of the appeal period and are

not entitled to relief under Fed. R. App. P. 4(a)(6). The time
periods established by Fed. R. App. P. 4 are "mandatory and juris-

dictional." Browder v. Director, Dep't of Corrections, 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,
229 (1960)). The district court entered its order on June 21, 1995;

Evans noted his appeal on July 20, 1995. Appellants' notice of
appeal was filed on August 15, 1995. Under Fed. R. App. P. 4(a)(3),

the Appellants had fourteen days from the date Evans noted his

appeal to note their appeal. Appellants' failure to note a timely

appeal or obtain an extension of the appeal period deprives this

court of jurisdiction to consider this case. We therefore dismiss

the appeal.




                                3
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                   No. 95-2449 - AFFIRMED
                                   No. 95-2558 - DISMISSED




                               4